Citation Nr: 0114762	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to March 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and July 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein the veteran's claim of 
entitlement to service connection for hearing loss was 
denied.  The Board notes that the April 2000 rating decision 
addressed defective hearing of the left ear and the July 2000 
rating decision addressed bilateral defective hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The medical evidence does not establish a nexus between 
the veteran's current bilateral defective hearing loss and 
his active military service.


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 1991); 
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 3.303 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VAMC) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim and eliminates the 
requirement that a claim be well-grounded.  Additionally, the 
law characterizes a "claimant" as any individual applying 
for, or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that reports dated in May and July 2000 of a VA examination 
for bilateral defective hearing have been associated with the 
file, and that the veteran was provided adequate notice in a 
March 2000 letter from the RO, the July 2000 rating action, 
and the September 2000 statement of the case as to the 
evidence needed to substantiate his claim.  Additionally, he 
has not indicated that there are any outstanding records that 
are pertinent to this appeal.

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The veteran contends the RO erred by failing to grant service 
connection for bilateral hearing loss.  He also contends that 
as a bulldozer operator in service, he was subjected to the 
"heavy blasting of rocks" and artillery firing, which is 
alleged to have caused damage to his hearing.  

Service medical records show that "whispered voice" tests 
conducted during his pre-induction and separation 
examinations rendered normal results of 15/15 bilaterally.  
An enlistment examination report from the National Guard 
dated in December 1953 shows normal results of 15/15 
bilaterally for the whispered voice test.

In October 1975 he underwent a VA examination in connection 
with another unrelated claim.  The examination reports shows 
that, at that time, the ears appeared normal and there were 
no complaints of hearing loss.

Private medical records from 1999 and 2000 have been 
associated with the claims file.  The results of an October 
1999 audiogram note severe sensorineural hearing loss of the 
left ear, a December 1999 neurosurgical consultation report 
from Jimmy D. Miller, M.D. notes the veteran's complaints of 
decreased hearing in the left ear, and a February 2000 
statement from S. Jay McDuffie, M.D. states that the veteran 
had a diagnosis of deafness of the left ear.  In a statement 
dated in April 2000 a private physician indicated that the 
veteran had high frequency sensorineural hearing loss of the 
left ear and opined that is was possible that dynamite, heavy 
equipment, and artillery in service could have contributed to 
the veteran's poor hearing bilaterally.

The veteran underwent a VA audiology examination in May 2000.  
The veteran complained of difficulty in understanding speech 
when speech was directed to his left ear.  The audiological 
test results revealed mild sloping to severe sensorineural 
hearing loss of the right ear and moderate to severe 
sensorineural hearing loss of the left ear.  In a subsequent 
report dated in July 2000 the examiner stated that noise 
induced hearing loss can be divided into categories of 
acoustic trauma and noise induced permanent threshold shifts.  
She noted that acoustic trauma would be immediate and would 
result in severe damage to the cochlea at that time, whereas 
noise induced permanent threshold shifts were the result of 
chronic noise exposure and that the hearing changes occurred 
due to persistent exposure to high levels of noise.  She 
further opined that in view of the fact that the veteran's 
separation physical did not show evidence of hearing loss, it 
was unlikely that the etiology of hearing loss was due to the 
affects of noise exposure suffered during service.

Although the objective medical evidence establishes a current 
hearing disability bilaterally, there is no medical evidence 
to suggest that a hearing loss was incurred in service.  Even 
if the veteran was exposed to high levels of noise, as he 
contends, there was no evidence of hearing loss in reports 
from his February 1953 separation examination and December 
1953 enlistment examination for the National Guard.  
Moreover, a VA examiner examined his ears in October 1975 and 
although an audiogram was not performed, there were no 
complaints of hearing loss reported.  The Board is aware that 
there are conflicting medical opinions as to the etiology of 
the veteran's current bilateral hearing loss, however, the 
opinion from the VA examiner is found to be more persuasive 
for a number of reasons.  The VA examiner indicated that the 
history of the veteran's hearing loss had been reviewed prior 
to rendering an opinion.  In addition, the VA physician 
provided the basis for her opinion, which was expressed with 
a greater degree of certainty than did the private physician.  
Specifically, whereas the private physician only stated that 
it was possible that noise exposure in service could have 
contributed to the veteran's poor hearing, the VA physician 
stated that the hearing loss was unlikely to be etiologically 
related to service since there was no evidence of hearing 
loss during the separation examination.
The Board finds that there is no objective evidence of 
hearing loss in service and that his current hearing loss is 
not related to service.  Since the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable in the present case and 
the appeal is denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

